                       Case
                         Case
                            1:20-cv-02511-ALC
                               1:20-cv-02511 Document
                                               Document
                                                      2 4Filed
                                                            Filed
                                                               03/23/20
                                                                  03/24/20Page
                                                                            Page
                                                                               1 of
                                                                                  11of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                 Southern District
                                                __________ Districtofof
                                                                      New  York
                                                                        __________

   Kareem Nisbett, Individually and on behalf of all             )
             others similarly situated                           )
                                                                 )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                        Civil Action No.
                                                                 )
                                                                 )
 SS IP Holdings, LLC, d/b/a Slate & Stone                        )
                                                                 )
                                                                 )
                           Defendant(s)                          )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                                SS IP Holdings, LLC
                                                C/O Nadimi LLC
                                                1610 W Walnut Hill Lane
                                                Irving, TX 75038

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Christopher H. Lowe
                                       LIPSKY LOWE LLP
                                       420 Lexington Avenue, Suite 1830
                                       New York, NY 10170-1830
                                       212.392.4772


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:              3/24/2020                                                           /S/ P. NEPTUNE
                                                                                       Signature of Clerk or Deputy Clerk
